                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   KARI MILLER and SAMANTHA                                 No. C 19-00698 WHA
                                                                         11   PAULSON, individually and on behalf of all
United States District Court




                                                                              others similarly situated,
                               For the Northern District of California




                                                                         12                  Plaintiffs,
                                                                         13     v.                                                     ORDER ON PLAINTIFFS’
                                                                         14                                                            DISCOVERY DISPUTE LETTER
                                                                              PETER THOMAS ROTH, LLC; PETER
                                                                         15   THOMAS ROTH DESIGNS LLC; PETER
                                                                              THOMAS ROTH GLOBAL, LLC; PETER
                                                                         16   THOMAS ROTH LABS LLC; and DOES
                                                                              1–100
                                                                         17             Defendants.

                                                                         18                                                 /

                                                                         19          The Court has reviewed plaintiffs’ discovery dispute letter and defendants’ response
                                                                         20   thereto (Dkt. Nos. 55, 56). Plaintiffs’ motion is DENIED without prejudice to a fresh motion
                                                                         21   after plaintiffs’ counsel has reviewed the material produced on July 26 and the material to be
                                                                         22   produced on August 9. Defendants’ request for attorney’s fees incurred in responding to the
                                                                         23   instant letter is DENIED without prejudice. The request for attorney’s fees will possibly be
                                                                         24   reconsidered if and when plaintiffs bring a new discovery dispute letter. Counsel shall please try
                                                                         25   harder to avoid involving the Court in discovery disputes.
                                                                         26
                                                                         27          IT IS SO ORDERED.

                                                                         28   Dated: July 30, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
